Broyles, C. J.
1. The court did not err in overruling the demurrer to the' petition.
2. This was a suit for damages for the alleged breach of a partnership contract for the buying and selling of certain Florida real estate. A verdict for the plaintiff was returned; the defendant’s motion for a new trial was denied, and to that judgment he excepted. The evidence established the fact that the plaintiff and the defendant had entered into a contract for the buying and selling of certain real estate in the State of Florida. The evidence, however, failed to show any breach of the contract by the defendant, or that he was legally or morally liable in any amount.to the plaintiff. On the contrary, the evidence as a whole, properly construed, showed that the defendant, in the transactions involved, acted in good faith towards the plaintiff, and that he was in no way responsible for the plaintiff’s loss. It follows that tlie verdict in favor of the plaintiff was unauthorized, and that the refusal to grant the defendant’s motion for a new trial was error.

Judgment reversed.


Luke and Bloodworlh, JJ., concur.